Citation Nr: 0423498	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-17 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Regional Office (RO) that increased the evaluation for the 
veteran's service-connected low back disability to 20 
percent, effective July 1996.  In a June 2002 rating 
decision, the RO awarded a 40 percent rating for the service-
connected low back disability, retroactively effective from 
July 1996.  This case was previously before the Board in 
October 2000, at which time it was remanded for additional 
development of the record.  

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This case was 
again before the Board in June 2003, at which time it was 
remanded to afford the RO the opportunity to review the 
record, to include the additional evidence obtained pursuant 
to the Board's request.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back disability has been shown by competent clinical evidence 
to be manifested by severe limitation of motion due to pain, 
and no more than moderate sciatic radiculopathy.

2.  Incapacitating episodes of disc disease with a total 
duration of more than four weeks have not been demonstrated 
by competent clinical evidence at any time during the rating 
period on appeal.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, prior to 
September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

2.  The criteria for a rating of 50 percent for lumbosacral 
strain with degenerative disc disease, from September 23, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect from September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.



Notice

The Board notes that a VA letter issued in February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate the claims, which information and evidence, 
if any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased rating 
was filed and initially adjudicated prior to the enactment of 
the VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for an increased rating 
for a low back disability.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The veteran submitted a claim for an increased rating for his 
service-connected low back disability in July 1996.

The veteran was afforded a VA examination of the spine in 
August 1996.  He complained of increasing back pain.  He 
claimed that he had severe spasms that put him in bed for 
approximately ten to fourteen days.  He indicated that the 
spasms were becoming increasingly prominent in his life.  He 
was on medication.  He stated that he worked as a 
construction supervisor.  He maintained that he was unable to 
lift more than a few pounds due to his back.  He asserted 
that his physical activities were severely limited due to 
back pain.  He complained of left leg numbness from his groin 
to his toes.  The examiner indicated that the numbness and 
tingling followed no anatomic distribution, but had more of a 
stocking glove type numbness and tingling.  The veteran also 
complained of a burning pain in his left lower extremity 
which was not restricted to any portion of the leg.  

On examination, the veteran had an antalgic gait.  He was 
tender at the lumbosacral junction.  There was loss of the 
lumbar lordosis.  Forward flexion was to 60 degrees; 
extension was to 10 degrees; lateral bending was to 20 
degrees, bilaterally; and rotation was to 20 degrees, 
bilaterally.  He had negative straight leg raising.  The 
veteran had subjective numbness in the entire left leg on 
examination when compared to the right leg.  Strength was 5/5 
in the psoas, hamstrings, quadriceps, plantar flexor and 
dorsiflexor.  No clonus or Babinski was reported.  The 
veteran's reflexes were 2+/4 in the Achilles and patella 
bilaterally.  There was some give away on strength 
examination.  The examiner noted that a magnetic resonance 
imaging that month revealed a minimal bulge at L3-4, a 
diffuse bulge at L4-5 and a minimal bulge at L5-S1.  An X-ray 
study of the lumbosacral spine disclosed mild degenerative 
changes.  The impressions were chronic low back pain, 
mechanical in nature, with increasing spasms and limited 
range of motion; and minimal disc bulges in the lumbosacral 
spine that had no correlation with the physical examination.  

VA outpatient treatment records disclose that the veteran was 
seen in 1997 and 1998 for complaints of low back pain.  He 
received nerve blocks on a number of occasions.  In April 
1997, he reported that the pain was located at the center of 
the lower back, and that he had a pins and needles sensation 
one to two times per day from his hip to his toes on the 
left.  An examination revealed minimal tenderness to lower 
back palpation.  There was a tense paraspinal muscle on the 
right.  It was concluded that the veteran had a long history 
of low back pain and that given the numbness on the left leg 
with decreased sensation to light touch on the left, it could 
represent L5 radiculopathy.  The following month, it was 
noted that the veteran's low back pain radiated into the left 
lateral thigh with walking.  It was reported that he had 
tried medication and exercise without any relief.  An 
examination showed that his gait was upright and steady.  
Motor strength was 5/5 throughout the lower extremities.  The 
veteran had full flexion of the lumbar spine.  Straight leg 
raising was negative bilaterally.   The assessment was 
chronic low back pain.

When the veteran was seen in February 1998, it was noted that 
straight leg raising was positive at 15 degrees, bilaterally, 
with radiculopathy down the left lower extremity.  In April 
1998, the veteran related that he had received good results 
with nerve blocks.  He indicated that he still had one to two 
episodes per week of low back pain.  He stated that he used 
medication every other day.  The assessment was low back 
pain.  

On VA orthopedic examination in May 1998, the veteran 
complained of back pain and reported that his whole left leg 
had been going numb for more than one year.  He related that 
it started in his left hip and went down to the mid calf on 
his left side.  He stated that the numbness comes and goes.  
It was reported that it became worse when he sat for more 
than fifteen minutes.  He claimed that flare-ups lasted a 
variable period of time, and that when he had a flare-up, he 
became stiff and lost about 50 percent of his motion.  An 
examination revealed that the veteran had a slow gait.  He 
wore a lumbosacral corset.  Forward flexion was to 45 
degrees, extension was to 10 degrees; rotation was to 45 
degrees, bilaterally; and bending was to 30 degrees, 
bilaterally.  It was indicated that he had pain at the 
extremes of all motions.  The examiner noted that the motion 
was the same both with and without the corset.  The veteran 
was tender in the mid line in his low back and left 
paraspinal area on the low back.  He had symmetric Achilles 
and patellar tendon reflexes.  His Babinski's were downward 
going bilaterally.  He had no evidence of clonus.  He had a 
negative seated straight leg raise on both sides.  The 
veteran had dramatic giving way when testing his strength 
against resistance.  The examiner also noted that the amount 
of quadriceps weakness the veteran demonstrated was almost 
incompatible with standing up from a chair or climbing steps 
or carrying out activities of daily living.  

The assessment was that the veteran complained of numbness in 
the whole left leg that was not anatomic and there would be 
no medical explanation for it.  It was also stated that the 
veteran demonstrated diffuse loss of strength in both legs 
and that there was no explanation for this.  In fact, the 
examiner commented that there was some embellishment in the 
examination.  He believed this because of the veteran's 
demonstrable loss of strength was really incompatible with 
walking or getting up or down out of bed or out of a chair.  
In addition, the veteran's magnetic resonance imaging showed 
a disc bulge that was significant at L4-5, but he did not 
have any signs of nerve root impingement or radiation at any 
level.  

In April 1999, the veteran provided information concerning 
the number of work days he had missed due to treatment for 
his low back disability.  

Additional VA outpatient treatment records disclose that the 
veteran was seen in March 1999 and reported that overall he 
was better than on a visit two months earlier.  He described 
a decrease in numbness.  He related a recent increase in 
pain.  The pain was non-radiating.  He claimed that the pain 
was 6-7/10.  The impression was chronic low back pain with 
radiculopathy.  He claimed that the pain was 5/10 when seen 
in March 2000.  He asserted that he felt like something was 
crawling up his leg.  The impression was lumbar 
radiculopathy.  

The veteran was again afforded an examination of the spine by 
the VA in February 2002.  He alleged that his symptoms had 
worsened over the years.  He maintained that his pain 
occurred on a daily basis.  It was noted that he had received 
multiple nerve blocks and the examiner stated that, in 
reviewing the report of the nerve blocks, it appeared that 
the veteran had received excellent relief from each of them.  
He was still working as a construction superintendent.  He 
noted that his back hurt on a daily basis and that on 
occasion it would completely "go out."  This happened one 
to two times per year and lasted from three days to one or 
two weeks.  During these episodes, the veteran stated that he 
was functionally unable to do anything regarding activities.  

On examination, the veteran walked with a slow and antalgic 
gait.  He had pinpoint tenderness to palpation in the lower 
lumbar spine in the midline.  He had less severe pain in the 
paraspinal muscles with palpation, left greater than right.  
When asked to forward flex at the waist with the knees 
extended, he was only able to reach his knee level with his 
hands outstretched.  He had more significant loss of motion 
with extension with only approximately 10 to 15 degrees and 
significant pain.  When asked to side to side bend, he had 
subjective pain and limitation of motion with only 20 degrees 
on each side.  When asked to rotate at the waist, the veteran 
was only able to rotate approximately 30 degrees in either 
direction, and again he had what he described as severe pain.  
He had negative straight leg raising bilaterally, but it 
caused significant pain in his back.  Motor functioning in 
the lower extremities was difficult to assess as the veteran 
gave way secondary to back pain with all attempts at isolated 
motor function testing of the muscles in the lower 
extremities.  The veteran had symmetric reflexes in the 
bilateral patellar and Achilles distributions.  His Achilles 
reflexes were less pronounced than on the patellar reflexes, 
but they were symmetric.  The assessment was low back pain.  

The examiner commented that he reviewed the veteran's medical 
history, including all reports of the veteran's spinal 
blocks.  He noted that the veteran had an apparent functional 
loss with restricted range of motion of the back secondary to 
pain.  He added that the veteran appeared to be consistent in 
his reporting of back pain.  The examiner added that he could 
not explain the excruciating back pain that the veteran had 
with testing some specific muscles of the lower extremities, 
particularly the quadriceps muscles and the hamstrings.  He 
further noted that the veteran's flare-ups were probably more 
of a mechanical nature.  

Based on the evidence summarized above, the RO, by rating 
action dated in June 2002, recharacterized the veteran's low 
back disability as lumbosacral strain with degenerative disc 
disease and increased the evaluation to 40 percent, effective 
July 1996.

A VA orthopedic examination was conducted in March 2003.  The 
examiner noted that he reviewed the claims folder.  The 
veteran stated that he did not have to do any strenuous 
activity at his job as a superintendent at a construction 
site.  He claimed that his back hurt almost constantly with 
extension to the bilateral legs.  It was indicated that the 
multiple facet blocks helped for about one to three weeks.  
He stated that he noticed most of the pain with prolonged 
sitting.  He said he was extremely limited in his activities.  
He added that he was off work for a total of four weeks 
during the previous calendar year.  These consisted of eight 
to ten different episodes of back pain, each of which lasted 
one to two days and resolved on its own.  The examiner stated 
that during flare-ups the veteran's back pain could 
significantly limit the functional ability of the low back.  
The veteran described lumbar spine pain with radiation down 
both legs, left greater than right.  He maintained that his 
left leg felt like it was asleep from time to time.  

An examination revealed positive straight leg raising 
bilaterally for pain, but it was negative for sciatic 
distribution.  There was tenderness about the lumbar spine.  
The veteran had positive Waddell sign for axial load, which 
was inconsistent with exacerbation of lumbosacral spine.  
Forward flexion was to 40 degrees; extension was to 10 
degrees; rotation was to 15 degrees on the right and to 30 
degrees on the left; and lateral bending was to 20 degrees, 
bilaterally.  It was indicated that these motions were 
decreased from normal.  Motor examination was extremely 
difficult as the veteran had give way pain throughout the 
lower extremities with all motor testing.  The veteran had 
only 3/5 motor function at every muscle group.  While testing 
the ileopsoas, the examiner could push the veteran's hip 
flexors down with only one finger, and the veteran stated 
that this was due to pain.  Sensation was intact to light 
touch in the lower extremities.  The veteran reported 
subjective episodes of his whole leg feeling as if it were 
asleep.  Achilles and patellar reflexes were 2+ and 
symmetric.  The examiner could identify no clonus, and 
Babinski was normal.  The examiner commented that the veteran 
might have some episodes of pain out of proportion of the 
examination findings and that he demonstrated pain with 
straight leg raising while supine versus with the knees 
flexed.  This was consistent with positive Waddell sign.  The 
examiner added that while the veteran stated that he was able 
to work as a supervisor on a construction site, he thought 
that this would seem to be difficult given the amount of pain 
the veteran demonstrated on examination.  He indicated that 
the veteran had fewer than six incapacitating episodes in the 
previous year.  

The veteran was also afforded a neurological examination by 
the VA in March 2003.  He complained of left leg weakness, 
numbness and paresthesias.  He also complained that he had 
new right-sided numbness in the right leg, but he did not 
have any numbness or paresthesias.  He had no bowel or 
bladder dysfunction.  He stated that nothing made the pain 
better.  He indicated that while the medications helped 
relieve the pain, they did not take it away completely.  The 
veteran reported that he was limited in his driving and the 
amount of walking due to pain.  He stated that he was 
awakened at night with multiple pains.  

A motor examination revealed 5/5 strength throughout, with 
normal muscle, bulk and tone in the right lower extremity.  
Strength in the left lower extremity was 4+/5 in the left hip 
flexors, quadriceps, hamstrings, dorsiflexors and 5/5 
strength in his plantar flexors.  Reflexes were 2+ and 
symmetric in the lower extremities.  The veteran had an 
antalgic gait favoring the left lower extremity.  He was not 
able to toe or heel walk adequately.  Romberg was negative.  
The examiner noted that magnetic resonance imaging of the 
lumbar spine in October 2002 revealed degenerative changes.  
The impression was that the veteran had degenerative joint 
disease of the lumbar spine with disc protrusion at L4-5 that 
was causing moderate left neural foraminal narrowing 
resulting in left lower extremity weakness and sensory 
changes.  The examiner commented that the veteran was 
severely limited in his daily activities secondary to pain.  
He also noted that the veteran had complaints of weakness and 
numbness that also limited him in his daily activities.  

VA outpatient treatment records dated in 2003 and 2004 have 
been associated with the claims folder.  In August 2003, the 
veteran reported that he had intermittent numbness and 
tingling in the left lower extremity as well as chronic low 
back pain with radiation, especially down the left lower 
extremity.  He noted that after working all day four days 
earlier, he developed severe burning on the top of his left 
foot, extending from the ankle through the toes.  He was 
walking with a limp, but stated that he had been doing that 
intermittently for four months.  An examination showed 
tenderness over the lumbosacral spine.  Deep tendon reflexes 
were 2+ bilaterally.  Strength was slightly decreased in the 
left lower extremity.  The assessment was chronic back pain, 
now with burning sensation and increased pain in the left 
foot.  The veteran complained of severe 9.5/10 burning pain 
on the top of his right foot in October 2003.  He noted that 
his left leg was numb.  The veteran was seen for physical 
therapy from November 2003 to March 2004.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 (as 
in effect prior to September 26, 2003).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345 - 
54,349 and Note (1) (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

A 60 percent evaluation is warranted with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation may be assigned 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Diagnostic Code 5293.  

Note 2 following this code provides that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. 

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating intervertebral disc syndrome that became 
effective in 2002, the notes defining incapacitating episode 
and chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The veteran was notified the September 2002 and September 
2003 changes by the RO by way of a supplemental statement of 
the case issued in April 2004.  The RO also applied the 
change in regulations in adjudicating the veteran's claim.  
As the veteran has been apprised of the new regulations and 
afforded an opportunity to comment or submit additional 
evidence on his behalf, there is no prejudice to the veteran 
in the Board's review of his claim under the three sets of 
criteria.  Bernard, 4 Vet. App. 384, 394.

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  The extensive VA 
outpatient records confirm that he has been treated for low 
back complaints throughout the course of his claim.  The 
Board acknowledges that limitation of motion of the lumbar 
spine has been consistently demonstrated.  When he was 
examined by the VA in August 1996, the veteran reported that 
he had severe spasms.  The examination findings included 
tenderness, limitation of motion and subjective numbness of 
the left leg.  It is noted that strength was normal and 
straight leg raising was negative.  Some of the same findings 
were recorded on the May 1998 VA examination.  It is 
significant to observe, however, that the examiner believed 
that the veteran was exaggerating his complaints.  He noted 
that the amount of quadriceps weakness the veteran exhibited 
was essentially inconsistent with being able to stand up from 
a chair.  

The record reflects the fact that the veteran received nerve 
blocks for treatment for his back pain on a number of 
occasions.  The Board notes that during the VA examination in 
February 2002, the examiner stated that he had reviewed the 
reports of the nerve blocks and concluded that the veteran 
had received excellent relief from them.  Although this 
examination revealed that the veteran had limitation of 
motion and significant pain on motion, his reflexes were 
symmetric.  The Board again points out that while the 
veteran's description of his pain was described as 
consistent, the examiner observed that he could not explain 
the excruciating back pain the veteran claimed to have on 
testing of the quadriceps and hamstrings.  The examiner also 
opined that the low back pain was more mechanical in nature.  

In sum, prior to September 23, 2002, the record fails to 
establish that the veteran's lumbosacral strain with 
degenerative disc disease resulted in more than severe 
impairment under Diagnostic Code 5293.  In this regard, the 
Board notes that he clearly had intermittent relief from his 
episodes of back pain.  The evidence does not show that the 
veteran's low back disability resulted in more than severe 
disability.  The findings required for a 60 percent 
evaluation include sciatic neuropathy.  While the Board notes 
the veteran complained of left leg numbness and tingling, and 
had decreased Achilles and patella reflexes, bilaterally, the 
clinical findings overall more nearly approximate the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293, as in effect prior to September 23, 2002.

Also, as in effect prior to September 23, 2002, the veteran 
was in receipt of the highest schedular evaluation assignable 
for severe limitation of motion of the lumbar spine, under 
Diagnostic Code 5292, and for lumbosacral strain, under 
Diagnostic Code 5295.  

As noted above, the criteria for evaluating disc disease in 
particular, and diseases and injuries of the spine in 
general, were revised in September 2002 and in September 
2003, respectively.  The Board notes that the VA examination 
reports establish that the veteran's incapacitating episodes 
are not of sufficient duration to warrant in excess of a 40 
percent evaluation under the revised criteria effective 
September 2002 and in September 2003.  67 Fed. Reg. 54,345 - 
54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 - 51,458 (Aug. 
27, 2003).  The February 2002 VA examination showed that the 
veteran stated that his back went out no more than twice a 
year and the episode would last as little as three days, but 
no more than two weeks.  Similarly, during the VA orthopedic 
examination in March 2003, the veteran related that he had 
missed about four weeks of work in the previous year.  He 
added that he had experienced eight or ten episodes of back 
pain, but that each lasted up to two days, before it 
resolved.  The Board concedes that the veteran's functional 
ability was impaired during such flare-ups.  The fact 
remains, however, that his low back disability does not 
result in incapacitating episodes that are of more than four 
weeks in duration.  Hence, an evaluation in excess of 40 
percent is not warranted for the disability at issue based on 
incapacitating episode, pursuant to the revised criteria 
effective September 2002 and in September 2003.  67 Fed. Reg. 
54,345 - 54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 - 51,458 
(Aug. 27, 2003).  

The revised criteria effective September 2002 and in 
September 2003 also provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all other service-
connected disabilities, and assigning whichever method 
results in the higher evaluation.  

As to the veteran's orthopedic manifestations, the competent 
clinical evidence of record establishes that the veteran has 
severe limitation of the lumbar spine.  As such, he warrants 
a 40 percent rating under Diagnostic Code 5292 (as in effect 
prior to September 26, 2003), and under Diagnostic Code 5237 
and 5242 (as in effect from September 26, 2003).  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  As noted above, a 40 percent evaluation 
is the maximum rating that may be assigned for limitation of 
motion of the lumbar spine under Diagnostic Code 5292 (as in 
effect prior to September 26, 2003).  Further, the additional 
functional limitation of motion demonstrated due to pain has 
not been shown by the competent clinical evidence to more 
approximate unfavorable ankylosis of the entire thoracolumbar 
spine, so as to warrant the next higher evaluation under 
Diagnostic Code 5237 or 5242 (as in effect from September 26, 
2003).  As such, the Board finds that the orthopedic 
manifestations of the disability at issue warrant a 40 
percent evaluation under the applicable rating criteria in 
effect from September 23, 2002.

The neurologic manifestations of the disability at issue have 
been shown to have been manifested primarily by complaints of 
leg numbness and weakness, with a history of decreased 
Achilles and patella reflexes of 2+/4.  Significantly, on VA 
examination in March 2003, the veteran denied bowel or 
bladder dysfunction.  Motor examination revealed 5/5 strength 
throughout.  The Board finds that such findings are 
comparable to no more than moderate incomplete paralysis of 
the sciatic nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2003), moderate incomplete paralysis of the sciatic 
nerve warrants a 20 percent evaluation.

A 40 percent orthopedic evaluation combined with a 20 percent 
neurologic evaluation results in a combined rating of 52 
percent, rounded to 50 percent, to be combined with the 
veteran's noncompensable service-connected disabilities not 
at issue.  38 C.F.R. § 4.25 (2003).  As a 50 percent combined 
rating for the orthopedic and neurologic manifestations of 
the disability at issue, is greater than a 40 percent 
evaluation assignable for incapacitating episodes, a 50 
percent rating is for assignment, effective from September 
23, 2002.  Hence, the evidence supports the assignment of a 
50 percent rating for the disability at issue from September 
23, 2002.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  Indeed, it was noted that the veteran 
continued to successfully perform the duties of a 
construction supervisor, despite his complaints. 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, prior to 
September 23, 2002, is denied.

Entitlement to a 50 percent rating for lumbosacral strain 
with degenerative disc disease, from September 23, 2002, is 
granted, subject to the applicable legislation governing the 
award of monetary benefits.




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



